—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered February 4, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements given by him to the police.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the defendant was arrested in his home after his wife consented to the entry of the police (see, People v Maerling, 96 AD2d 600, affd 64 NY2d 134), and that his subsequent statements were voluntarily made after he was given and waived his Miranda rights. Since no accusatory instrument, such as a felony complaint, had been filed, the criminal action had not commenced and the defendant, whose right to counsel had not indelibly attached, could waive his rights without the presence of an attorney (see, People v Samuels, 49 NY2d 218; People v Lane, 64 NY2d 1047).
We have examined the defendant’s remaining contentions and find them to be without merit or unpreserved for appellate review. Mangano, J. P., Bracken, Kunzeman and Eiber, JJ., concur.